       Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                        )
                                             )
                                             )
                Plaintiffs,                  )
                                             )
                                             ) CIVIL ACTION
 v.                                          ) FILE NO: 1:17cv02989-AT
                                             )
 BRAD RAFFENSBERGER, et al.;                 )
                                             )
                                             )
               Defendants.                   )
                                             )
                                               FILE NO.:


    FULTON DEFENDANTS’ RESPONSE TO PLAINTIFFS’ JOINT
  STATEMENT OF SCOPE AND TIMING OF PROPOSED EXPEDITED
                      DISCOVERY

      Pursuant to the Court’s Order dated July 30, 2020 [Doc. 751], the Fulton

County Defendants hereby respond in opposition to Plaintiffs’ Joint Statement

Addressing Scope and Timing of Proposed Expedited Discovery [Doc. 752].

                FULTON COUNTY ELECTION SCHEDULE

      As the Court is aware, Fulton County is the most populous county in the State

of Georgia. In order to conduct elections, the Fulton County Defendants must

continuously train and deploy the needed poll workers and poll officials, manage


                                       -1-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 2 of 11




and deploy temporary staff, test and deploy the necessary voting equipment, and

coordinate logistics for its polling locations. Currently, it is estimated that Fulton

County will need hundreds of poll workers and officials to conduct these elections.

Many seasoned poll workers who are over the age of 65 have declined to work the

polls in 2020 due to the ongoing COVID-19 health pandemic. In order to prepare

the necessary poll workers and officials, training classes will continue every day this

week, through Sunday, August 9, 2020. Five staff members are conducting in person

classes so as to allow for social distancing during the classes. In person training is

required to allow hands on practical training and to ensure that poll workers have

familiarity with the voting equipment.

      Fulton County provides the most advance voting opportunities to its electors.

Currently, Fulton County is conducting advance voting at nineteen (19) voting sites

and two (2) outreach locations for the August 11, 2020 run-off election from the

June 9, 2020 primary election. [Doc. 752, p.1 n.1]. The Fulton County Defendants

must certify the runoff election results by the second Friday after the election,

August 21, 2020. O.C.G.A. § 21-2 493(k).

      In order to certify the results the Fulton County Defendants must process all

forms for all polling precincts and conduct reconciliation to ensure that the number

of votes casts in each precinct comport with the forms and other documentation.


                                         -2-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 3 of 11




Staff must verify the poll pad numbers to the amount of ballots by running the ballots

through the scanners to verify the ballot counts, this duty by itself can take two to

three days. Staff must also export the history file from the poll pads, which can also

take about three days. Staff must inventory all equipment to ensure that everything

has been returned and has been sealed.         These tasks take approximately two

permanent and eighteen temporary staff members working at the elections

preparation center. For the June 9, 2020 elections, the elections preparation center

staff did not complete their work until certification day, June 19, 2020. See generally

O.C.G.A. § 21-2-493.

      In addition to the above, prior to certification, additional staff from the

elections division must scan and tabulate the results of voted absentee ballots. If the

scanners reject absentee ballots, three member vote review panels are employed to

determine the intent of the voter; one panel member reading the indicated vote, a

second panel member reads the ballot to determine if he/she agrees with the first

panel member as to the voter’s intent. If necessary the third panel member breaks

the tie as to the voter’s intent. If ballots are torn or damaged, the vote review panel

may have to duplicate ballots by marking a new ballot as the other panel members

have indicated so that that ballot can be scanned.




                                         -3-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 4 of 11




      Further, immediately following the runoff, on September 29, 2020, the Fulton

County Defendants will conduct a special election to fill the vacant seat of recently

deceased Congressman John Lewis. This special election will determine who will

fill Congressman Lewis’ seat for the remainder of his term. Advance voting for the

September 29, 2020 election will begin on September 7, 2020. Certification of these

results must be completed by the Fulton County Defendants by October 13, 2020.

O.C.G.A. § 21-2 493(k). Advance voting for November 3, 2020 General Election

will begin on October 12, 2020.

      Also, if recounts are necessary for any of these elections, they must take place

before the second Friday after the election, so that the Fulton County Defendants can

timely certify each election. And all of this is being done in the midst of deadly

health pandemic that has impacted Fulton County administration, employees,

facilities, voters, election department personnel, vendors.

      COVID 19 has also caused an unprecedented number of changes to Fulton

County polling sites. Polling sites that have historically been located at nursing

facilities have been closed due to concerns of possible spread of COVID-19 the

vulnerable elderly population. Polling sites that have been historically located at

houses of worship have al because service are not being held at this time and many

congregations are not allowing their buildings to be used due to Coronavirus


                                         -4-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 5 of 11




concerns. These poll closures have resulted in additional staff time being utilized to

find alternate polling places and to mail notices to the impacted electors.

Approximately forty additional polls will be needed for the November general

election.

      For provisional ballots, Georgia law allows three days after Election Day for

voters to provide verification (e.g. provide a copy of their valid Georgia ID). For

provisional voters that voted at the incorrect precinct, elections staff has to manually

duplicate their ballots so as to allow them to only vote in those races for which they

are eligible. Provisional voters who were allowed to vote but did not show up on

poll pads have to be researched to determine if they are validly registered to vote.

There are approximately ten staff persons detailed to conduct provisional ballot

research and to accept and reject ballots After the research, letters are sent to the

rejected provisional voters and a report is manually created for the Secretary of

State’s office. See generally O.C.G.A. §§ 21-2-418 and 419.

                    PLAINTIFF’S PROPOSED SCHEDULE

      This matter has been pending for several years and Plaintiffs have made no

secret of their goal to achieve hand-marked paper ballots for Georgia elections.

Plaintiffs have filed a third set of preliminary injunction motions for which they

claim they need this expedited discovery. There are many objectionable and overly


                                          -5-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 6 of 11




burdensome items included in Plaintiffs’ proposed scope and timing of expedited

discovery.

      Federal courts allow parties to conduct expedited where the party establishes

“good cause” for such discovery. See, e.g., Semitool, Inc. v. Tokyo Electron Am.,

Inc., 208 F.R.D. 273, 275–76 (N.D.Cal.2002); Qwest Comm. Intl. Inc. v.

WorldQuest Networks, Inc., 213 F.R.D. 418, 419 (D.Colo.2003). “Good cause may

be found where the need for expedited discovery, in consideration of the

administration of justice, outweighs the prejudice to the responding party.” Semitool,

208 F.R.D. at 276. There is no such “good cause” in the present case.

      Notwithstanding that Georgia is in the middle of an election cycle, Plaintiffs

request a truncated discovery period of three weeks. As discussed above, the Fulton

County Defendants are extremely busy preparing for and conducting elections

during Plaintiffs’ requested discovery period of July 30, 2020 to August 24, 2020.

Plaintiffs’ attempt to commandeer the resources of the Futon County election staff

and their counsel at this critical time is untenable. Plaintiffs have had months (not a

mere three weeks) to marshal their resources and hire experts to support their goal

of invalidating Georgia’s new ballot marking devices, in an effort to achieve hand-

marked paper ballots for Georgia’s electors. To attempt to limit the Defendants to

three weeks is indefensible.


                                         -6-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 7 of 11




      Specifically, the Fulton County Defendants object to the following requests:

      1) Written discovery responses to be due at 5:00 p.m. three calendar days after

being emailed. There is a reason that the federal rules allow a 30 day time frame to

provide written response to interrogatories. A respondent must have time to research

the item and provide a full and accurate response. It is unreasonable to ask the Fulton

County Defendants, in the middle of an election, and during a pandemic when many

employees are teleworking, to be able to provide a complete and accurate response

to multiple interrogatories within 3 days;

      2) Responsive documents to be produced within 10 calendar days of service.

This request is unreasonable, during the current period, when most Fulton County

employees are teleworking and some materials may be off-site and require assistance

from non Elections personnel. Counsel is likewise teleworking, and handling other

business of the County, but must review documents for privilege prior to production;

      3) Inspection and actual testing of actual voting equipment being used in the

August 11, 2020 election. Requiring the Fulton County Defendants to halt the

ongoing election in order to allow inspection and testing of machines that are

currently in use would be costly and could potentially create voter confusion and

possible voter disenfranchisement in the ongoing election. These outcomes would

necessarily undermine voter trust and confidence in the electoral process and the


                                         -7-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 8 of 11




integrity of Georgia's elections and disserve the public interest. Such an interruption

would have the unintended consequence of creating both security and accuracy

concerns;

      4) Deadlines of tomorrow and this coming Thursday for expert disclosure

from Defendants are unreasonable. The federal rules allow inclusion of experts so

long as they are disclosed. Moreover, even “[a]fter entry of the pretrial order, it shall

be within the discretion of the court to permit or disallow the presentation of

testimony from any expert witness whose name is not contained in the pretrial order;

provided, however, that if the additional expert witness is permitted to testify, any

opposing party shall be permitted reasonable time to take the deposition of the

additional expert witness.” O.C.G.A. § 9-11-16(b).

      5) A 24 hour turnaround for dispute resolution. It is unreasonable, given the

history of this matter to suggest a 24-hour timeline for dispute resolution. Further,

given the enormity of the tasks that the Fulton County Defendants are expected to

undertake in the next four months, Fulton County counsel and Fulton County

Defendants may not even be able to confer on discovery matters within a 24 hour

period, let alone provide alternatives regarding dispute resolution.

      6) Availability of key election personnel for deposition with a 10-day period

beginning on Election Day August 11, 2020. As addressed above, key election


                                          -8-
        Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 9 of 11




personnel are on the front lines managing and conducting the Fulton County

elections.

      Fulton County Defendants join the State Defendants in their response in

opposition to Plaintiffs joint emergency motion for expedited discovery and

evidentiary hearing and response to proposed scope and timing of proposed

expedited discovery. [Doc.754] Fulton County also joins in the State Defendants

discovery schedule included therein.

                                CONCLUSION

      For the foregoing reasons, the Fulton County Defendants request that this

Court deny Plaintiffs request for expedited discovery and set a normal discovery

deadline for this matter.

      Respectfully submitted this 3rd day of August, 2020.

                                       OFFICE OF THE COUNTY
                                       ATTORNEY

                                       /s/ Cheryl Ringer
                                       Kaye Woodard Burwell
                                       Georgia Bar Number: 775060
                                       kaye.burwell@fultoncountyga.gov
                                       Cheryl Ringer
                                       Georgia Bar Number: 557420
                                       cheryl.ringer@fultoncountyga.gov
                                       David Lowman
                                       Georgia Bar Number: 460298
                                       david.lowman@fultoncountyga.gov


                                        -9-
    Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 10 of 11




ATTORNEYS FOR DEFENDANTS RICHARD BARRON, DAVID J.
BURGE, MARY CAROLE COONEY, AARON JOHNSON, VERNETTA
NURIDDIN, MARK WINGATE, AND THE FULTON COUNTY BOARD OF
REGISTRATION & ELECTIONS

OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303




                                 - 10 -
       Case 1:17-cv-02989-AT Document 759 Filed 08/03/20 Page 11 of 11




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date I have electronically filed the foregoing

FULTON        DEFENDANTS’        RESPONSE           TO    PLAINTIFFS’      JOINT

STATEMENT OF SCOPE AND TIMING OF PROPOSED EXPEDITED

DISCOVERY with the Clerk of Court using the CM/ECF system, with the Clerk of

Court using the CM/ECF system, which will send email notification of such filing

to all attorneys of record.

      This 3rd day of August, 2020.

                                               /s/ Chery Ringer
                                               Georgia Bar Number: 557420
                                               Cheryl.ringer@fultoncountyga.gov




                                      - 11 -
